Citation Nr: 9913692	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-03 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer.

2.  Entitlement to an evaluation in excess of 60 percent for 
residuals of fracture, L3, with traumatic degenerative 
arthritis of the lumbosacral spine.

3.  Entitlement to a total disability evaluation for 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1996 and December 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran's claims are well grounded, and the VA has 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of his claims. 

2.  The veteran's duodenal ulcer disability has not been 
shown to be moderate with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration or with continuous moderate manifestations.

3.  The veteran has not been shown to have cord involvement, 
to be bedridden or to require long leg braces as a result of 
a fractured vertebra, or to have ankylosis of the spine.

4.  The veteran's disability pictures are not so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

5.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
Diagnostic Code 7305 (1998). 

2.  The criteria for an evaluation in excess of 60 percent 
for residuals of fracture, L3, with traumatic degenerative 
arthritis of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5293 (1998). 

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

The veteran contends that the evaluations assigned his 
duodenal ulcer and back disabilities should be increased to 
reflect more accurately the worsening of his symptomatology.  
An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for a higher evaluation.  See Caffrey v. Brown, 6 Vet. App. 
337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Thus, the Board finds the veteran's claims for 
increased evaluations well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  It also finds that the VA 
has fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of these claims.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A.  Duodenal Ulcer

The RO has evaluated the veteran's duodenal ulcer as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7306.  DC 7306 provides that a 10 percent evaluation is 
warranted for a mild duodenal ulcer with recurring symptoms 
once or twice yearly.  A 20 percent evaluation requires a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  In 
this case, the Board believes that the veteran's duodenal 
ulcer disability picture more nearly approximates the 10 
percent evaluation currently assigned.  

By letter dated April 1994, R. Schwartz, M.D., indicated that 
he had been treating the veteran for years for multiple 
conditions including peptic ulcer disease.  According to VA 
and private outpatient treatment records, the veteran last 
sought treatment for this condition in 1994.  In 1998, the 
veteran reported chest pain, which a physician linked to 
stress and/or gastroesophageal reflux disease.  On VA 
examinations in November 1994, August 1996, June 1997 and 
July 1997, the veteran reported heartburn and indicated that 
he used medication to alleviate his symptoms.  However, upper 
gastrointestinal studies were normal, and the veteran was 
shown to have no duodenal ulcer.  In 1996 and 1997, normal 
esophagus studies were noted, and a history of a healed 
stomach ulcer was diagnosed.       

Although the record lacks objective evidence of active ulcer 
disease, the Board accepts as credible the veteran's reports 
of occasional heartburn.  However, his statements, alone, 
establish that his duodenal ulcer disability is, at most, 
mild.  Inasmuch as there is no objective evidence showing 
that his disability is moderate with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration or with continuous moderate manifestations, the 
criteria for an evaluation in excess of 10 percent have not 
been met.

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds that the veteran's duodenal ulcer 
disability picture more nearly approximates a 10 percent 
evaluation under DC 7306.

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The veteran has not asserted that his duodenal ulcer 
disability has caused marked interference with employment 
(beyond that contemplated by the assigned evaluation) or 
necessitated frequent periods of hospitalization.  Therefore, 
the criteria for submission of his duodenal ulcer claim for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1), have not been met.  

B.  Lumbosacral Spine

The veteran's back disability is currently evaluated as 60 
percent disabling under 38 C.F.R. § 4.71a, DC 5293.  DC 5293 
provides that a 60 percent evaluation is warranted when there 
is pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  Diagnostic Code 5293 does not 
provide for an evaluation in excess of 60 percent; thus, for 
the veteran to prevail, the evidence must establish that a 
higher evaluation is warranted under another code.  An 
evaluation in excess of 60 percent cannot be assigned 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), because 
the veteran is already receiving the maximum evaluation 
available under a code that contemplates limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under DC 5285, a 100 percent evaluation is warranted for 
residuals of a fractured vertebra with cord involvement, 
bedridden, or requiring long leg braces.  Under Diagnostic 
Code 5286, a 100 percent evaluation is warranted for complete 
ankylosis of the spine at an unfavorable angle, with marked 
deformity and major joint involvement, or without other joint 
involvement.  In this case, there is no evidence that the 
veteran has cord involvement, is bedridden or requires long 
leg braces as a result of a fractured vertebra.  During the 
most recent VA examination in May 1998, he reported that his 
back symptoms necessitated the use of a TENS unit, a back 
brace and medication.  Thus, by his own admission, he is not 
bedridden and does not require long leg braces.  In addition, 
there is no evidence that the veteran has ankylosis of the 
spine.  During range of motion testing, the veteran was able 
to perform all motion maneuvers albeit to a limited extent. 

During a hearing held at the RO in April 1998, in statements 
received during the pendency of this appeal, and during VA 
examinations, the veteran stated that his back disability 
causes bladder problems.  However, there is no medical 
evidence of record confirming bladder problems secondary to 
the veteran's service-connected lumbosacral spine disability.  
Therefore, an increased evaluation under any code related to 
the digestive system cannot be assigned.

Inasmuch as there is no objective evidence that the veteran 
has cord involvement, is bedridden or requires long leg 
braces as a result of a fractured vertebra, or has ankylosis 
of the spine, the criteria for an evaluation in excess of 60 
percent have not been met.  The criteria for submission of 
this claim for consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1), also have not been met.  
The Board acknowledges the veteran's representative's request 
for consideration under this provision; however, it points 
out that the veteran's lumbosacral spine disability picture 
is not so exceptional or unusual that it renders impractical 
the application of the regular schedular standards.  The 
veteran is not frequently hospitalized for his back 
disability, and physicians have attributed his 
unemployability to a variety of health problems, not solely 
to his lower back disability.

II.  TDIU

The veteran claims that his service-connected disabilities 
render him unemployable.  The Board finds this claim well 
grounded and the VA's duty to assist fulfilled.  A total 
disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a). 

The veteran currently is service connected for a lumbosacral 
spine disability, evaluated as 60 percent disabling, and a 
duodenal ulcer disability, evaluated as 10 percent disabling.  
A combined disability evaluation of 60 percent has been in 
effect since July 1996.  In light of the foregoing, the 
veteran satisfies the minimum percentage requirements for 
individual unemployability under 38 C.F.R. § 4.16(a).  The 
question remains, however, whether these disabilities render 
him unable to obtain and retain substantially gainful 
employment.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) discussed the meaning of "substantially 
gainful employment."  In this context, it noted the 
following standard announced by the United States Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  In this case, the veteran's occupational 
background and educational attainment are satisfactory for 
employment purposes.  According to his written and oral 
statements and TDIU application, he graduated from high 
school and has two years of college education.  From 1983 to 
May 1990, he worked as a purchasing agent and credit manager 
for Interior Steel Equipment Company.  Since then, he has 
worked part time as a president of fraternal insurance.  He 
was elected to hold this position for two years beginning in 
January 1997; it requires him to work four to six days 
monthly.

The record contains one medical opinion indicating that the 
veteran is permanently and totally disabled, and another 
medical opinion indicating that he is unemployable.  The 
former opinion, which was written by Dr. Schwartz in April 
1994, relates the veteran's total disability to chronic and 
ongoing medical problems.  Dr. Schwartz does not specify 
which problems render the veteran permanently and totally 
disabled, but in another letter written the same day, he 
notes that he treats the veteran for peptic ulcer disease, a 
fractured vertebrae and a history of pulmonary embolism.  The 
latter opinion, which was written by Dr. Dennison in January 
1994, relates the veteran's unemployability to a history of a 
pulmonary embolism, vertebral fractures, scoliosis, 
osteoarthritis and colon polyps.  

Beyond the veteran's statements, there is no evidence that 
the veteran's service-connected disabilities, alone, render 
him unemployable.  The claims file contains many medical 
records, none of which include a medical opinion objectively 
confirming the veteran's allegations.  In fact, these records 
strongly suggest that, to the extent the veteran is 
unemployable, his unemployability is due, at least in part, 
to nonservice-connected disabilities.  Since 1990, when the 
veteran last worked full time, he has been treated for a 
multitude of medical problems, most of which are not service 
connected.  

In light of the above, the Board finds that the evidence does 
not establish that the veteran's service-connected 
disabilities, alone, are sufficiently severe as to preclude 
him from securing or following a substantially gainful 
occupation.  Accordingly, the veteran's TDIU claim must be 
denied.


ORDER

An evaluation in excess of 10 percent for duodenal ulcer is 
denied.

An evaluation in excess of 60 percent for residuals of 
fracture, L3, with traumatic degenerative arthritis of the 
lumbosacral spine is denied.

TDIU is denied.



REMAND

In a VA Form 21-4138 (Statement in Support of Claim) received 
in August 1996, the veteran indicated that he wished to 
reopen his claim for service connection for a cervical spine 
disorder.  In light of the fact that the RO denied this claim 
in January 1996, less than a year before the veteran 
submitted his statement, the Board construes the statement as 
an initiation of an appeal of the RO's denial.  

In light of the above, this matter is REMANDED to the RO for 
the following action:

The RO should provide the veteran and his 
representative with a Statement of the 
Case, which includes regulations 
pertinent to the issue of entitlement to 
service connection for a cervical spine 
disorder, and afford them an opportunity 
to respond thereto before the case is 
returned to the Board. 

The purpose of this REMAND is to afford the veteran due 
process of law.  The veteran may submit additional evidence 
in support of his claim; however, he is not required to act 
unless otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

